Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
    THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into
as of December 20, 2013 by and between ZAGG INC,  a Nevada corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
    WHEREAS, Borrower is currently indebted to Bank (the "Loan") pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of December 7, 2012, as amended from time to time ("Credit Agreement").
 
    WHEREAS, ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC., a Nevada corporation
("Zagg IP"), ZAGG RETAIL, INC., a Nevada corporation ("Retail"), IFROGZ INC., a
Utah corporation ("iFrogz"), and ZAGG LLC, a Nevada limited liability company
("ZAGG LLC" and, together with Zagg IP, Retail, iFrogz, and ZAGG LLC,
individually and collectively, as the context requires, the "Guarantor''), each
executed a Continuing Guaranty dated December 7, 2012 in favor of Bank
(collectively, the "Guaranties").
 
    WHEREAS, the Loan is secured by that certain (i) Security Agreement dated
December 7, 2012 by and between Borrower and Bank; (ii) that certain General
Pledge Agreement dated December 7, 2012 by and between Borrower and Bank; (iii)
Third Party Security Agreement dated December 7, 2012 by and between iFrogz and
Bank; (iv) Third Party Security Agreement dated December 7, 2012 by and between
Zagg IP and Bank; (v) Third Party Security Agreement dated December 7, 2012 by
and between Retail and Bank; (vi) Third Party Security Agreement dated December
7, 2012 by and between ZAGG LLC and Bank; and (vii) Third Party General Pledge
Agreement dated December 7, 2012 by and between iFrogz and Bank (collectively,
the "Security Agreements").
 
    WHEREAS, Bank, Borrower and Guarantor have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.
 
    NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
 
    1.           Line of Credit Extension.  Section 1.1(a) Line of Credit is
hereby amended by deleting "December 1, 2014" as the last day on which Bank will
make advances under the Line of Credit, and by substituting for said date
"December 1, 2015", with such change to be effective upon the execution and
delivery to Bank of a First Modification to Promissory Note dated as of the date
hereof and all other contracts, instruments and documents required by Bank to
evidence such change.
 
    2.           Letter of Credit Reduction.  Section 1.1(b)
Letter of Credit Subfeature is hereby amended by deleting "Ten Million Dollars
($10,000,000)" as the aggregate undrawn amount of all outstanding Letters of
Credit, and by substituting for said amount "Five Million Dollars ($5,000,000)".




 
1

--------------------------------------------------------------------------------

 


 
    3.           Term Loan Payoff; Termination: Delivery of Term Note.  Section
1.2 Term Loan is hereby deleted in its entirety, without substitution.  The
parties hereto acknowledge that upon the execution of this Amendment, Borrower
authorizes Bank to pay the Term Note in full with proceeds of the Line of
Credit, and Bank will deliver to Borrower the original Term Note to be marked
"cancelled".
 
    4.           Unused Commitment Fee. Section 1.3(d) Unused Commitment Fee is
hereby amended by replacing the Unused Commitment Fee Table in its entirety, and
the following substituted therefor:
 


 

Leverage Ratio  
Applicable
Unused Commitment Fee
(per annum)
      1.00 or greater   0.35%       0.65 or greater but     less than 1.00  
0.25%       less than 0.65   0.15%

 


    5.           Financial Covenants.  Section 4.9 Financial Condition is hereby
deleted in its entirety, and the following substituted therefor:
 
"SECTION 4.9.    FINANCIAL CONDITION.  Maintain Borrower's financial condition
as follows using GAAP consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein), with
compliance determined commencing with Borrower's financial statements for the
period ending December 31, 2013.
 
(a)           Total Liabilities divided by Tangible Net Worth ("Leverage Ratio")
not greater than 1.25 to 1.00 at each calendar quarter end, with "Total
Liabilities" defined as the aggregate of current liabilities and non-current
liabilities, and with "Tangible Net Worth" defined as the aggregate of total
stockholders' equity less any intangible assets (including goodwill) and less
any loans or advances to, or investments in, any related entities or
individuals, including the note receivable from Lorence A. Harmer (the "Harmer
Note").
 
(b)           Adjusted EBITDA not less than $30,000,000 as of each quarter end,
determined on a rolling 4-quarter basis, with "Adjusted EBITDA" defined as net
profit after tax plus tax expenses (net of deferred tax expense), interest
expense (net of capitalized interest expense), depreciation expense,
amortization expense, non-cash stock-based compensation, Harmer-Related
Expenses, non-cash losses on the equity investment in HzO, and other expenses as
Bank may approve in writing in the future in its sole discretion. For purposes
of this covenant, the following term has the following meanings:


 
 
2

--------------------------------------------------------------------------------

 


"Harmer-Related Expenses" means non-cash impairment charges on the Harmer Note
not to exceed One Million Two Hundred Thousand Dollars ($1,200,000) in the
aggregate.
 
(c)       Asset Test Ratio not less than 1.70 to 1.00 as of each calendar
quarter end.  For purposes of this covenant, the following terms have the
following meanings:
 
(i)           "Asset Test Ratio" means the balance sheet line item for net
accounts receivable balance, plus total inventory, all divided by Funded Debt.
 
(ii)           "Funded Debt" means the sum of all obligations for borrowed money
(including subordinated debt), the current portion of long term debt, all other
noncurrent long term debt, and all Line of Credit balances per the quarterly
financial statement plus all capital lease obligations.
 
(d)           Borrower shall not incur two (2) consecutive quarterly losses."
 
(e)           From January 1, 2014, Borrower shall not repurchase .treasury
stock in an aggregate amount greater than Fifteen Million Dollars ($15,000,000)
in any consecutive twelve (12) month period.
 
    6.           Conditions Precedent to Closing this Amendment.  This Amendment
shall not become effective until the following conditions have been completed
and proof of their completion has been provided to Bank. 
 
      On or prior to the execution and delivery of this Amendment, Borrower and
Guarantor, as applicable, shall have executed and delivered, or caused to be
executed and delivered, to Bank, each in form and substance satisfactory to
Bank, such other documents, instruments, resolutions, subordinations, and other
agreements as Bank may require in its sole discretion, including, without
limitation, First Note Modification Agreement.
 
    7.           Post-Closing Requirement.  Within thirty (30) days after the
date hereof, Borrower shall provide to Bank updated schedules as of the date
thereof to the Credit Agreement and Security Agreements, as necessary.
 
    8.           In consideration of the changes set forth herein and as a
condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank (a) a non-refundable fee of Thirty Thousand Dollars
($30,000); (b) all reasonable legal fees and expenses incurred by Bank in
connection herewith or with the Loan and the Loan Documents accrued and unpaid
as of the date hereof, including, without limitation, Seven Thousand Eighty-Four
Dollars and Fifty-One Cents ($7,084.51) for collateral examination charges; and
(c) all other reasonable costs and expenses incurred by Bank in connection with
this Amendment.
 


 
3

--------------------------------------------------------------------------------

 
 
    9.           Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document.
 
    10.           Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.
 

[Signature Page Follows]






 
4

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 
GRAPHIC [sign1.jpg]









GUARANTORS' CONSENT AND REAFFIRMATION
 
Each of the undersigned guarantors of all indebtedness of ZAGG, INC., a Nevada
corporation, to WELLS FARGO BANK, NATIONAL ASSOCIATION hereby:  (i) consents to
the foregoing Amendment; (ii) reaffirms its· obligations under its respective
Continuing Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its respective Continuing Guaranty;
and (iv) reaffirms that its obligations under its respective Continuing Guaranty
are separate and distinct from the obligations of any other party under said
Amendment and the other Loan Documents described therein.
 

 
GUARANTORS:
 
ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC.
 
GRAPHIC [sign2.jpg]



5